DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the invention of Group II, drawn to a platelet obtained by introducing an exogenous nucleic acid into a nucleated platelet precursor, in the reply filed on 3/23/2021 is acknowledged.
	Claims 2, 3, 5-14, and 30-35 have been cancelled.  Claims 1, 15, 18, 20, 21, 24, 26, and 27 have been amended.  Claims 38-42 are new.
Claims 36 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4, 15-29, and 38-42 are under examination.

Priority
2.	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original nonprovisional application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications 61/962,867, 61/919,432, 61/073,764, 61/991,319, 62/006,832, 62/006,829, 62/006,825, and 62/025,367 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Specifically, the priority documents listed above do not provide support for genetically engineered platelets.  Therefore, the priority date for the instant application is 10/02/2014. 
Should Applicant disagree, Applicant is encouraged to point out with particularity by page and line number where such support might exist in each intervening document.  In order to properly claim priority, the support for each of the claim limitations must exist in each of the intervening documents.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 4, 15-29, and 36-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claims encompass a platelet within a human being and human beings are non-statutory subject 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 18, 20, 23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ungerer et al. (Circ. Res., 2004, 95: e36-e44).
	Ungerer et al. teach a method for producing human and mouse platelets expressing intracellular GFP generated, the method comprising transducing human and mouse CD34+ progenitor cells and megakaryocytes in culture with a GFP-encoding adenoviral vector (claims 1, 4, 18, 20, 23, 27, and 29); Ungerer et al. teach that the method could be used to express any exogenous protein of interest for evaluating novel therapeutic agents (see Abstract; p. e37, column 1; p. e38, Fig. 1; paragraph bridging p. e41 and e42; p. e42, Fig. 6; p. e43, paragraph bridging columns 1 and 2).  Since culture claim 28.  Thus, Ungerer et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 15-20, 22, 23, 27-29, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ungerer et al., in further view of Sharei et al. (Proc. Natl. Acad. Sci. USA, February 2013, 110: 2082-2087).
The teachings of Ungerer et al. are applied as above for claims 1, 4, 18, 20, 23, and 27-29.  Ungerer et al. teach transducing and not squeezing (claims 15-17 and 19).  Sharei et al. teach delivery via cell squeezing as efficient and presenting advantages over viral vectors with respect to preserving cell viability, wherein cell squeezing is capable of delivering a variety of materials and macromolecules such as antibodies claims 22 and 40) (see Abstract; p. 2083, Fig. 1; p. 2085, column 1, last paragraph; p. 2086, column 2, first two paragraphs).  Thus, modifying the method of Ungerer et al. by using cell squeezing to deliver nucleic acids encoding antibodies would have been obvious to one of skill in the art to achieve the predictable result of obtaining platelets expressing antibodies when expressing antibodies was needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

9.	Claims 1, 4, 18, 20-29, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ungerer et al., in further view of both Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012) and Burkhart et al. (Blood, 2012, 120: e73-e82).
The teachings of Ungerer et al. are applied as above for claims 1, 4, 18, 20, 23, and 27-29.  Ungerer et al. do not teach expressing a polypeptide on the platelet surface or as a transmembrane protein (claims 24 and 25) nor do they teach RNA, antibody, enzyme,  cytokine, hormone, or receptor (claims 21, 22, and 38-42).  However, as set forth above, Ungerer et al. teach that platelets could express any exogenous protein of interest for evaluating novel therapeutic agents.  Edinger et al. teach that polypeptides of interest could be expressed either intracellularly or on the cell surface as fusions with intracellular or transmembrane proteins by genetically engineered the cells with a nucleic acid (DNA or RNA) encoding the polypeptide-transmembrane protein fusion.  Edinger et al. teach that the polypeptide of interest could be an antibody, a cytokine, an enzyme, a hormone such as insulin, or an insulin receptor and that the genetically engineered cells expressing such polypeptides of interest could be used as therapeutic claim 26), with the reasonable expectation that doing so would result in a composition exhibiting enhanced therapeutic activity.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

10.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633